 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 JEFFREY D. NEDROW (CABN 161299)
   Assistant United States Attorney
 5
          150 Almaden Boulevard, Suite 900
 6        San Jose, California 95113
          Telephone: (408) 535-5045
 7        FAX: (408) 535-5066
          jeff.nedrow@usdoj.gov
 8
   Attorneys for United States of America
 9
10                                     UNITED STATES DISTRICT COURT

11                                  NORTHERN DISTRICT OF CALIFORNIA

12                                             SAN JOSE DIVISION

13
     UNITED STATES OF AMERICA,                         )   Case No.: 5:20-mj-70094-MAG
14                                                     )
             Plaintiff,                                )
15                                                     )   STIPULATION TO CONTINUE PRELIMINARY
        v.                                             )   HEARING AND EXCLUDE TIME, AND
16                                                     )   ORDER
     ADRIAN PUGA,                                      )
17                                                     )
             Defendant.                                )
18                                                     )
                                                       )
19

20            The United States, through its counsel Jeff Nedrow, and defendant Adrian Puga, through his
21 counsel Robert Carlin, hereby agree and stipulate to a continuance of the preliminary

22 hearing/arraignment date set in this case from Friday, April 17, 2020 to Friday, May 29, 2020.

23            The parties jointly make this request to provide adequate time for the defense to evaluate
24 discovery which has been provided, for the government to supplement that discovery with additional

25 materials, and to provide the defense with adequate time to effectively prepare and make informed

26 decisions in this case.

27            The defendant herein waives his right to the presentment of an indictment by April 17, 2020, and
28 agrees to an extension of time for the presentment of an indictment to May 29, 2020.

     STIPULATION AND ORDER
     5:20-mj-70094-MAG
 1            In addition, the parties agree that the that the time period from April 17, 2020 through May 29,

 2 2020 should be excluded under the Speedy Trial Act, 18 U.S.C. §§ 3161(h)(7)(A) and

 3 3161(h)(7)(B)(iv), in the interest of justice in order to provide adequate time for the defense to evaluate

 4 discovery which has been provided, for the government to supplement that discovery with additional

 5 materials, and to provide the defense with adequate time to effectively prepare and make informed

 6 decisions in this case.

 7

 8            It is so stipulated.

 9
                                                   Respectfully submitted,
10
     Dated:
11
                                                   DAVID L. ANDERSON
12                                                 United States Attorney

13                                                 _________/s/__________

14                                                 JEFFREY D. NEDROW
                                                   Assistant United States Attorney
15
                                                   ________/s/_____________
16
                                                   ROBERT CARLIN
17                                                 Attorney for Adrian Puga
18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND ORDER
     5:20-mj-70094-MAG
 1                                        ORDER

 2          Based on the stipulation of the parties and the facts set forth herein, good cause

 3 appearing,

 4          IT IS HEREBY ORDERED that, based on the reasons stated in the stipulation, and the

 5 defendant’s waiver of his right to the presentment of an indictment by April 17, 2020, the preliminary

 6 hearing/arraignment date in this case is continued from Friday, April 17, 2020 to Friday, May 29, 2020

 7 at 10:00 a.m. before the Hon. Susan van Keulen.

 8          IT IS FURTHER ORDERED that the time within which the trial of this matter must be

 9 commenced under the Speedy Trial Act is EXCLUDED during the time period from April 17, 2020
10 through May 29, 2020 pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(iv), in the interest of

11 justice in order to provide adequate time for the defense to evaluate discovery which has been provided,

12 for the government to supplement that discovery with additional materials, and to provide the defense

13 with adequate time to effectively prepare and make informed decisions in this case. Based on the need

14 for additional time for effective defense preparation, the Court finds that the ends of justice to be served

15 by granting an extension of the date upon which an indictment must be presented outweigh the best

16 interests of the public and the defendant in a speedy trial.

17                                                                       ISTRIC
                                                                    TES D      TC
18          Dated this 3rd day of April 2020.                      A
                                                                  T
                                                                                             O
                                                             S




                                                                                              U
                                                           ED




19
                                                                                               RT
                                                       UNIT




                                                                                TED
20                                                                       GRAN
                                                                                                   R NIA



21                                                NATHANAEL COUSINS
                                                  United States Magistrate Judge
                                                                                       . Cousins
                                                        NO




                                                                           thanael M
22
                                                                  Judge Na
                                                                                                   FO
                                                         RT




23
                                                                                               LI




                                                                ER
                                                            H




                                                                                             A




24                                                                   N                        C
                                                                                       F
                                                                         D IS T IC T O
25                                                                             R

26

27

28

     STIPULATION AND ORDER
     5:20-mj-70094-MAG
